DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/29/2022 has been entered.  Claims 1-6 and 8-13 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/29/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 6 and 8, there is no antecedent basis in the specification for "guide surface (8)".  It is noted that reference numeral "8" is designated for "guide means" in the specification, and para. 0020 of the original specification has defined that the guide means may be an end edge of the at least one sinker.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant's attention is directed to the limitations "guide means" and "holding-down means" recited in at least claims 1, 4 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (EP 3290555 A1) in view of Seino (US 5,713,220 A).
	Regarding claim 1, Hofmann discloses a method for plating with compound needles on a circular knitting machine (fig. 5; see English translation; paras. 0057-0058, 0062), the method comprising: 
inserting at least two yarns (fig. 6; para. 0062) into a hook area (a hook area defined by hook 2; figs. 1, 6; paras. 0058, 0062) of a compound needle (compound needle comprising a transfer finger 12; figs. 5-6; para. 0058; claim 1);
moving at least one sinker (sinker P; see figs. 21-25; paras. 0080-0085) relative to a knock-over edge (see annotated fig. 21 and referencing the knock-over edge A in fig. 32; para. 0048; claim 16) disposed immovably on a cylinder (the knock-over edge is a portion of the needle cylinder; see annotated fig. 21 and referencing figs. 27-28; para. 0048; claim 16) and extending in a longitudinal direction and in a transverse direction (a knock-over edge has a thickness; see annotated fig. 21) such that, by way of a guide means (a forward edge of the sinker formed around guide lug 29; see annotated fig. 21; para. 0081), the at least one sinker guides at least one of the at least two yarns further into the hook area of the compound needle (the guide lug 29 getting inside of the needle hook and inserting the threads into the hook area; see figs. 6, 21-22; paras. 0081-0082), towards a shank of the compound needle (see figs. 6, 21-22), and in doing so keeps the at least two yarns separated (see fig. 6).  Applicant has defined (para. 0020 of the instant specification) that the guide means may be an end edge of the at least one sinker; therefore, the guide means of Hofmann meets the structural requirements of the claimed guide means.
Hofmann further discloses moving the at least one sinker (moving the sinker toward the needle hook; see figs. 24-25; paras. 0084-0085), in the longitudinal direction (see figs. 24-25) towards the knock-over edge (see annotated fig. 21 and figs. 24-25) such that the guide means performs a movement which tracks, at least section-wise, at least one of the at least two yarns (when pushing the threads toward the hook area; see figs. 24-25).
Hofmann does not disclose wherein the at least one sinker also moves in an elevational direction, which is orthogonal to the longitudinal direction and to the transverse direction, towards the knock-over edge.  However, Seino teaches a method of knitting with needles on a circular knitting machine (pile patterning using a ground yarn BY and a pile yarn PY on a circular knitting machine; figs. 1-2, 5(b); col. 4, ll. 26-42; claim 1), wherein at least one sinker (pile sinker 8; fig. 7; col. 7, ll. 32-43) is moved in both a longitudinal direction and in the elevational direction (moving from a non-tilting position to a tilting position and moving forward; figs. 13, 16, 22; col. 6, ll. 61-67; col. 7, ll. 1-3, 32-43; claim 1) towards a hook area of a needle (needle 3; figs. 16, 22; col. 7, ll. 32-43). Hofmann and Seino are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sinker configuration as disclosed by Hofmann, with moving the at least one sinker, in the longitudinal direction and in an elevational direction, which is orthogonal to the longitudinal direction and to the transverse direction, towards a hook area of a needle, as taught by Seino, in order to provide the flexibility of making the at least one sinker tilting directly toward the knock-over edge thereby facilitating the plating process. By this combination, the at least one sinker also moves towards the knock-over edge (see annotated fig. 21 of Hofmann).
Regarding claim 2, Hofmann and Seino, in combination, disclose the method according to claim 1. Hofmann does not disclose wherein the at least two yarns comprise at least one elastic and at least one non-elastic yarn.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the at least two yarns as claimed, in order to provide a knitted fabric with desired strength and stretchability for a specific application.  Such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Hofmann and Seino, in combination, disclose the method according to claim 1, and Hofmann further discloses the method further comprising moving the at least one sinker away from the hook area (see figs. 22-24; paras. 0082-0084) after the movement during which the at least one sinker tracks the at least one of the at least two yarns, at least section-wise, in order to not to touch any yarn during knocking-over of a loop (see figs. 22-24; paras. 0082-0084).  By combination of Hofmann and Seino, the at least one sinker would also move back in the longitudinal direction and in the elevational direction.
Regarding claim 4, Hofmann and Seino, in combination, disclose the method according to claim 1, and Hofmann further discloses the method further comprising moving a holding-down means (lower edge of guide lug 29; fig. 25; para. 0085) in the longitudinal direction over the hook area of the compound needle after a loop has been knocked over (figs. 23-25; paras. 0083-0085).  Applicant has defined (para. 0021 of the instant specification) that the holding-down means is an edge of the at least one sinker; therefore, the holding-down means of Hofmann meets the structural requirements of the claimed holding-down means.
Regarding claim 5, Hofmann and Seino, in combination, disclose the method according to claim 4, and Hofmann further discloses the method further comprising retracting the holding-down means and the guide means once the compound needle has risen to an uppermost position (figs. 21-22; paras. 0081-0082), to allow the at least two yarns to be inserted into the hook area of the compound needle (figs. 21-22; paras. 0081-0082) and moved to the knock-over edge (figs. 23-24; paras. 0083-0084). 
Regarding claim 6, Hofmann discloses a knitting device for plating with compound needles (fig. 5; paras. 0057-0058, 0062), the knitting device comprising: 
a cylinder (cylinder N; figs. 27-28; paras. 0087-0088) with an immovably disposed knock-over edge (see annotated fig. 21 and referencing the knock-over edge A in fig. 32; para. 0048; claim 16), which extends in a longitudinal direction and a transverse direction (a knock-over edge has a thickness; see annotated fig. 21 and referencing figs. 27-28), 
a plurality of compound needles (compound needles each comprising a transfer finger 12; figs. 5-6; para. 0058; claim 1); and 
at least one sinker (sinker P; see figs. 6, 21-25; paras. 0080-0085), which has a guide surface (a front surface around guide lug 29; see figs. 6, 21-25) for separated guidance of at least two yarns (being capable of guiding at least two yarns separately; see figs. 6, 21-25);  
wherein the at least one sinker is disposed movably in the longitudinal direction (see figs. 21-25; paras. 0080-0085) and the elevational direction (H) relative to the knock-over edge (see annotated fig. 21), in order to enable said at least one sinker, by way of a movement of the guide surface (see figs. 21, 26; para. 0081) that tracks one of the at least two yarns (when pushing the threads toward the hook area; see figs. 24-25), to guide at least one of the at least two yarns further into a hook area of one of the plurality of compound needles and toward a shank thereof (the guide lug 29 getting inside of the needle hook and inserting the threads into the hook area; see figs. 6, 21-22; paras. 0081-0082), and to keep one of the at least two yarns separate from another of the at least two yarns (see fig. 6). 
Hofmann does not disclose wherein the at least one sinker is also movable in an elevational direction relative to the knock-over edge.  However, Seino teaches a knitting device (a circular knitting machine for pile patterning using a ground yarn BY and a pile yarn PY; figs. 1-2, 5(b); col. 4, ll. 26-42; claim 1), wherein at least one sinker (pile sinker 8; fig. 7; col. 7, ll. 32-43) is movable in both a longitudinal direction and in an elevational direction relative to an upper edge of needle cylinder (the sinker moving from a non-tilting position to a tilting position and moving forward relative to an upper edge of needle cylinder 1; figs. 1, 13, 16, 22; col. 6, ll. 61-67; col. 7, ll. 1-3, 32-43; claim 1). Hofmann and Seino are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sinker configuration as disclosed by Hofmann, with wherein the at least one sinker is also movable in an elevational direction relative to an upper edge of needle cylinder, as taught by Seino, in order to provide the flexibility of making the at least one sinker tilting directly toward the knock-over edge thereby facilitating the plating process. By this combination, the at least one sinker also moves towards the knock-over edge (see annotated fig. 21 of Hofmann).
Regarding claim 9, Hofmann and Seino, in combination, disclose the knitting device according to claim 6, and Hofmann further discloses the knitting device further comprising a holding-down means (lower edge of guide lug 29; fig. 25; para. 0085). 
Regarding claim 10, Hofmann and Seino, in combination, disclose the knitting device according to claim 9, and Hofmann further discloses wherein the holding-down means is formed by an edge of the at least one sinker (lower edge of guide lug 29; fig. 25; para. 0085).
Regarding claim 11, Hofmann and Seino, in combination, disclose the knitting device according to claim 10, and Hofmann further discloses wherein when the at least one sinker is in an advanced position, the edge that forms the holding-down means of the at least one sinker extends parallel to the knock-over edge (see annotated fig. 21).

    PNG
    media_image1.png
    375
    812
    media_image1.png
    Greyscale

Annotated Fig. 21 from EP 3290555 A1

Status of Claims
Claims 8 and 12-13 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  As to claim 8, none of the found prior art teaches a guide means formed on an end edge of a sinker, which is movable in a horizontal direction and a vertical direction, having the structural features.  As to claims 12-13, none of the found prior art teaches a knitting device comprising at least one sinker which is movable in a horizontal direction and a vertical direction, and further comprising a holding-down means formed on at least one additional sinker.  However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(b), as discussed above.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 07/29/2022 have been fully considered and addressed as follows.
Applicant remarks:  With respect to reference Hofmann, Applicant asserts that Hofmann does not disclose that the sinker P keeps at least two yarns separated in the first moving step, because Figs. 21-22 appear to show a different embodiment compared with Fig. 6.
Examiner's response: Examiner respectfully disagrees.  First, Fig. 6 of Hofmann provides a schematic diagram of the positions of yarns with respect to a knitting needle during a plating process in four phases (para. 0063), and Figs. 21-22 of Hofmann show different positions of sinkers in a stitch formation process.  As such, one of ordinary skill of the art would recognize that Fig. 6 and Figs. 21-22 of Hofmann show different aspects of the same knitting method; therefore, they are not different embodiments.  Second, Hofmann discusses that the two different yarns must be separately fed to needles precisely from two thread guides (para. 0063), and Fig. 6 of Hofmann clearly shows that two yarns are kept separated during four phases of the compound needle movement (para. 0063), which corresponds to different phases of the sinker movement during a stitch formation process and must be enabled by the sinker structure.  Therefore, Hofmann's teaching meets the related requirement of claims 1 and 6.  
Applicant remarks:  With respect to reference Seino, Applicant asserts that Seino does not disclose that the sinker also moves in an elevational direction. 
Examiner's response: Examiner respectfully disagrees.  Seino teaches a slidable and tiltable sinker.  Seino also describes different phases of the sinker during a stitch formation process which involves transitions of the sinker between a non-tilting position and tilting position.  When the sinker transitions from a non-tilting position to a tilting position and moving forward, at least the active working portion of the sinker, i.e., the forward portion guiding the threads, moves both in a longitudinal direction and in an elevational direction relative to an upper edge of the needle cylinder.  Therefore, Seino's teaching meets the related requirement of claims 1 and 6.
Applicant remarks:  With respect to reference Seino, Applicant asserts that one of ordinary skill would not consider Seino to modify Hoffmann, as Seino has nothing to do with plating. 
Examiner's response: Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Hofmann and Seino teach configurations of sinkers when simultaneously knitting two yarns which requires accurately guiding the yarns into the desired positions.  In an effort of improving Hofmann, one of ordinary skill of the art would glimpse from Seino that Seino's tiltable sinkers would provide the flexibility of accurately and efficiently guide two yarns into two separate positions thereby facilitating a plating process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/            Primary Examiner, Art Unit 3732